Citation Nr: 0202666	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  01-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to a compensable evaluation for post-
operative residuals of a right inguinal hernia.

(The issues of entitlement to a total disability evaluation 
based on individual unemployability, and entitlement to 
increased evaluations for residuals of a right (major) 
shoulder injury with degenerative joint disease; residuals of 
bilateral knee injuries with traumatic arthritis; and 
degenerative joint disease of the right hip will be the 
subject of a separate Board decision to be issued at a later 
date.) 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1976.  His DD Form 214 reflects an additional period of 
active service of 8 years, 6 months and 14 days.  

These matters came to the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The Winston-Salem, North Carolina RO certified the 
case to the Board. 

The Board is undertaking additional development regarding the 
veteran's entitlement to a total disability evaluation based 
on individual unemployability, and entitlement to increased 
ratings for right shoulder, right knee, left knee and right 
hip disabilities pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Hypertension is not manifested by diastolic pressure that 
is predominantly 110 or more, or by systolic pressure that is 
predominantly 200 or more.

2.  The veteran's hemorrhoids are not large, thrombotic, 
irreducible, or with excessive redundant tissue, evidencing 
frequent recurrences.

3.  A postoperative right inguinal hernia has not been 
recurrent, or clinically shown to necessitate a truss or 
belt.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7101 (2001); 66 Fed. Reg. 45,630-32 (August 
29, 2001) (to be codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 
4.7, 4.114, Diagnostic Code 7336 (2001); 66 Fed. Reg. 45,630-
32 (August 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326). 

3.  The criteria for a compensable evaluation for 
postoperative residuals of a right inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7338 (2001); 66 Fed. Reg. 45,630-32 
(August 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) was 
signed into law.  Regulations implementing the Veterans 
Claims Assistance Act of 2000 are now published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The Board finds that the RO has met its duty to assist the 
appellant in the development of these claims under the 
Veterans Claims Assistance Act of 2000.  By virtue of the 
statement of the case, the appellant and his attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, it appears that all 
evidence identified by the appellant relative to these claims 
has been obtained and associated with the claims folder.  
There are no indications that Social Security Administration 
records need to be obtained.  VA examinations were conducted, 
and copies of the reports associated with the file.  The 
appellant has not indicated that he receives any vocational 
rehabilitation.  A request for hearings before the RO or the 
Board was not made, therefore there are no transcripts that 
need to be associated with the claims folder.  

Increased Rating for Hypertension

Factual Background

By rating action of July 1977, service connection was 
established for hypertensive vascular disease and enlarged 
heart by history, and a 10 percent rating was assigned.  That 
evaluation has remained in effect since.

The veteran presented his claim for an increased rating in 
September 2000.   

VA outpatient clinic records dated between October 1999 and 
August 2000 do not reveal any blood pressure readings where 
the diastolic pressure was 110 or more, or where the systolic 
pressure exceeded 200. 

Private records from July 2000 reflect complaints of 
dizziness with episodes of near fainting that were not 
related to any activity, position or posture.  The veteran's 
blood pressure was 180/106.  

At the time of a October 2000 VA colonoscopy the veteran's 
blood pressure readings were 154/60 on admission, 145/76 on 
his return from the procedure, and 146/75 at discharge.  

A VA examination was conducted in November 2000.  The veteran 
recited his history of hypertension and indicated that he 
takes medication for this condition.  He was not experiencing 
symptoms directly attributed to his hypertension, such as 
chest pain, palpitations, arrhythmia, dizziness, syncope, 
shortness of breath, or edema.  His blood pressure was 
156/106 sitting, and 152/102 standing.  An electrocardiogram 
report reflects a blood pressure reading of 154/104.  The 
examiner reported a diagnosis of asymptomatic hypertension 
under treatment. 

Legal Analysis

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection is currently in effect for hypertension.  
This disability has been assigned a 10 percent rating under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under Diagnostic Code 7101 the criteria for a 10 percent 
rating are: diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more.  A 10 percent 
rating is also assigned for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires a diastolic pressure that is predominantly 110 or 
more, or a systolic pressure that is predominantly 200 or 
more.

In this case, application of the criteria does not result in 
the assignment of a higher rating.  Here, the highest 
diastolic reading is 106, and there are no systolic readings 
of 200 or more.  Overall, a predominant diastolic pressure of 
110 or more, or a predominant systolic pressure of 200 or 
more, which is required for a 20 percent rating under 
Diagnostic Code 7101, is not demonstrated.  Therefore, the 
disability picture does not approximate the criteria for the 
next higher rating under Diagnostic Code 7101, and there is 
not a question as to which rating should apply.  38 C.F.R. § 
4.7.

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 7101, do not provide a basis to 
assign an evaluation higher than the 10 percent rating 
currently in effect, and the veteran has not suggested that 
another Diagnostic Code is relevant.

The benefit sought on appeal is denied.

Increased Rating for Hemorrhoids

Factual Background

Complaints of hemorrhoids are noted in the service medical 
records.  In July 1977, service connection was established 
for hemorrhoids, and a noncompensable rating was assigned.  
That evaluation has remained in effect since.  

In July 2000, the veteran was seen by P. K. Vyas, M.D., for 
complaints of dizziness.  Examination of the gastrointestinal 
system was negative for food intolerance, abdominal pain, 
nausea, vomiting, bloating, water brash, diarrhea, 
constipation, melena, hematochezia, or change in caliber of 
stools.  The same findings were noted in an August 2000 
report.  

A July 2000 VA gastrointestinal clinic note recorded finding 
a small external hemorrhoid, and a questionable internal 
hemorrhoid following physical examination. 

The veteran's claim for an increase was received in September 
2000. 

In October 2000, the veteran underwent a VA colonoscopy in 
relation to indications of iron deficiency anemia.  That 
study revealed a one millimeter rectal polyp and diverticula 
of the left colon.  Hemorrhoids were not noted in the 
examination report.

A VA examination was conducted in November 2000.  The veteran 
noted his longstanding history of intermittent rectal 
bleeding and a diagnosis of hemorrhoids.  It was noted that 
he had undergone a colonoscopy and that there had not been 
any other lesions.  The veteran reported good sphincter 
control, and no problems with involuntary bowel movements or 
fecal leakage.  He did not report needing pads unless he had 
been bleeding.  He reported that he was experiencing bleeding 
every two to three months, and that the blood is bright and 
is relieved by pressure with the pad.  He also indicated that 
occasionally, the hemorrhoid extrudes in part.  On the 
morning of the examination, he did not see evidence of 
bleeding.  The veteran stated that he had been taking iron 
for problems with anemia.  

On examination, there was no evidence of fecal leakage, and 
there was adequate sphincter control.  The examiner did not 
see signs of anemia or fissures.  A hemorrhoid was not 
visible on examination, and there was no evidence of 
bleeding. The examiner diagnosed intermittently symptomatic 
hemorrhoids.

The veteran's hemorrhoids are currently assigned a 
noncompensable rating under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7336.  Since the time the veteran 
filed his claim for an increased evaluation for hemorrhoids, 
some regulations used to rate the digestive system were 
revised and became effective as of July 2, 2001.  66 Fed. 
Reg. 29488-29489 (May 31, 2001).  The changes, however, did 
not involve rating hemorrhoids.  Id.

Under Diagnostic Code 7336 a noncompensable rating is 
assigned for mild or moderate hemorrhoids.  To warrant a 10 
percent rating the hemorrhoids must be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

While the veteran has reported intermittent bleeding, the 
objective evidence does not show the degree of disability 
required for a higher rating.  The treatment records are 
negative for evidence of hemorrhoids which are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  Also, the active bleeding 
noted in the record was linked with the discovery of a 
nonservice connected polyp and nonservice connected 
diverticula in 2000.  Thus, in the absence of competent 
clinical evidence meeting the criteria for an increased 
evaluation the benefit sought on appeal must be denied.

After a careful review of the available Diagnostic Codes and 
the medical evidence of record, the Board finds that 
Diagnostic Codes other than 7336, do not provide a basis to 
assign a compensable evaluation, and the veteran has not 
presented any evidence to the contrary.

Increased Rating for Post-Operative Residuals of a Right 
Inguinal Hernia

Factual Background

The service medical records reflect the treatment and 
diagnosis of a right inguinal hernia, including the 
performance of a hernia repair in 1976.  In July 1977, 
service connection was established for post-operative 
residuals of a right inguinal hernia, and a noncompensable 
evaluation was assigned which has remained in effect since.

A VA examination was conducted in November 2000.  The 
examiner noted the presence of a healed scar that was 
asymptomatic, and a right inguinal hernia that had been 
repaired.  

Legal Analysis

Service connection is currently in effect for a right 
inguinal hernia, rated as noncompensable under the provisions 
of 38 C.F.R. § 4.114, Diagnostic Code 7338.  This Code was 
not amended by the rating schedule changes which became 
effective on July 2, 2001.

Under Diagnostic Code 7338 a noncompensable rating is 
assigned when a hernia is not operated, but remediable; and 
when the hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is assigned for 
postoperative residuals of a hernia that is recurrent, 
readily reducible and well supported by truss or belt.

In this case, the evidence does not demonstrate that the 
right inguinal hernia is recurrent, as required for a 10 
percent rating under Diagnostic Code 7338.  Simply put, there 
is no competent evidence of any current hernia.  Further, no 
clinical evidence has been presented showing that the veteran 
needs a truss or a belt to support any current hernia.  
Therefore, an increased evaluation is not in order as the 
disability picture does not approximate the criteria for a 
higher rating under Diagnostic Code 7338.  38 C.F.R. § 4.7.  
The benefit sought on appeal is denied.

In reaching each of the forgoing decisions the Board 
acknowledges that the claims folder was not available to the 
examiner who conducted the November 2000 examinations.  The 
examinations, however, provided the information necessary for 
the Board to make the conclusions decisions reached in this 
decision.  The November 2000 examination provided evidence as 
to whether there was or was not a hernia, whether there were 
or were not hemorrhoids, and the veteran's current blood 
pressure readings.  The absence of a hernia and large or 
thrombotic hemorrhoids is the crucial information needed from 
that examiner.  The examiner provided the Board with the 
evidence necessary, and even if the examiner had access to 
the claims folder there is no evidence to suggest that his 
conclusions would have been different.  

As to the veteran's hypertension, the question whether his 
blood pressure was predominately at certain diastolic or 
systolic level is an adjudicatory function.  The Board is 
perfectly capable of reviewing the file and determining how 
frequently a particular reading was recorded.  Even if the 
examiner had access to the claims folder the Board's 
conclusion would not change.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Increased ratings for hypertension, hemorrhoids, and 
postoperative residuals of a right inguinal hernia are 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 



